Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-563

IN RE: ROBERT J. GREENLEAF,
                      Respondent.
Bar Registration No. 349795                              BDN: 152-14

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

        On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, this court’s June
17, 2014, order directing respondent to show cause why the reciprocal discipline of
disbarment should not be imposed, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response to
this court’s order to show cause or the affidavit as required by D.C. Bar R. XI, §14
(g), it is

       ORDERED that Robert J. Greenleaf is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
 It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, §14 (g).

                                           PER CURIAM